DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Actin is responsive to the Request for Continued Examination filed on 8/30/2021. As directed, claims 1 and 5 have been amended, claims 7-10 have been cancelled, and no new claims have been added. Thus, claims 1, and 3-6 are pending in the present application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
Response to Amendment
Applicant has amended claims 1 and 5 to address minor informalities. The previously held claim objections are hereby withdrawn.
Applicant has cancelled claims 7-10 to address a duplicate claim objection. The previously held objections are hereby withdrawn.
Applicant has amended claim 1 to address indefinite language. The previously held rejections of claims 1 and 3-6 under 35 USC 112(b) are hereby withdrawn. Examiner notes that the 112(b) rejections of claims 7-10 are rendered moot as these claims have been cancelled.

Response to Arguments
Applicant’s arguments (see Remarks at pages 7-8) regarding the simplicity of the massage device disclosed by Lin have been fully considered, but they are not persuasive. Applicant argues that the modifications made to the Lin device in view of Kim, Moon, and Benet Pozo go against the simplistic design disclosed by Lin, and are therefore inappropriate. Examiner respectfully disagrees. The modifications made to the Lin device include modifying the oscillators included in the Lin device to provide an eccentric oscillating body with a semicircular cylindrical shape as taught by Moon. Moon’s device is directed to a massage device, and Moon discloses that the relied upon oscillator structure enables a larger vibration to be delivered to the user’s body without adding unnecessary size to the oscillator itself (paragraph 28, lines 1-6 of Moon). Thus, a simple substitution of the oscillators disclosed by Lin with the oscillators taught by Moon advantageously provide more vibratory energy to the user’s body. Further, Kim was merely relied on to teach that oscillator bodies can reasonably be provided in a perpendicular arrangement.  Kim teaches both a parallel arrangement, similar to that shown in Lin, and 

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 3 recites “wherein the at least two oscillators installed to” which should be amended to read “wherein the at least two oscillators are installed to” for clarity-Lines 3-4 recite “to allow oscillation directions to be at right angle are included” which should be amended to read “to allow oscillation directions to be at a right angle are included” for clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the controller is configured to sequentially control the at least two oscillators by sequentially moving (i) the first oscillator in the rightward direction, (ii) then the second oscillator in the downward direction, (iii) then the first oscillator in the leftward direction, and (iv) then the second oscillator in the upward direction” which does not have written description support. Page 5 of Applicant’s Specification notes that the oscillators are arranged perpendicularly and can be configured to hit in different directions, i.e. one in upward and downward directions and the other in rightward and leftward directions. This section further notes that an order of four hits may be controlled (however the order stated is “upward, downward, leftward, and rightward”), that a hitting order according to a bowel movement direction may be performed, and further that the bowel movement direction would be clockwise when viewed in front of the user. Looking further to the embodiment shown in Figure 3 employing two perpendicular oscillators and assuming the claimed oscillation 
Claims 3-6 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2007/0167885) in view of Kim (KR 2002/93766).
Regarding claim 1, Moon discloses a massage apparatus (10) (paragraph 23, lines 1-6; Fig. 6) comprising at least two oscillators (each of 12 in Fig. 6) configured to receive supplied power (from power supply 14) and oscillate under control of a controller (from controller 15) (paragraph 23, lines 1-15), wherein the controller (15) is configured to sequentially control power supplied to the at least two oscillators (12) (see paragraph 37: the oscillators 12 can be independently controlled by supplying power to each oscillator differently, therefore the oscillators are configured to be controlled sequentially by controlling each one independently), wherein each of the at least two oscillators (12) comprise an eccentric oscillating body (1224) having a semicircular-cylindrical shape (Fig. 10; paragraph 33, lines 1-5) and a motor (121) configured to rotate a rotating shaft (1221) of the eccentric oscillating body (1224) (paragraph 33, lines 1-5; Fig. 7).
Moon fails to explicitly disclose that the at least two oscillators are perpendicular to each other, and thus fails to disclose that the oscillators respectively operate in upward/downward and rightward/leftward directions.
However, Kim teaches at least two oscillators (vibration motors 118; Fig. 4) wherein the at least two oscillators (118) are installed to allow oscillation directions thereof to be at right angles relative to each other (Fig. 4; see Translation at page 5, paragraph 3) as an alternate configuration of the oscillators for the purpose of massage. Kim further teaches that providing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the oscillators disclosed by Moon such that the oscillators are arranged at right angles relative to each other, as taught by Kim, in order to deliver vibrational movement to the user in an alternate configuration.
Now modified Moon presently includes oscillators wherein one oscillator of the at least two oscillators is configured to oscillate in leftward and rightward directions, and another of the at least two oscillators is configured to oscillate in upward and downwards directions (see paragraph 37 of Moon, each oscillator is independently controlled), as the positioning of the oscillators taught by Kim (Fig. 4 of Kim), and the rotation of the oscillators taught by Moon (paragraph 33 of Moon), places one oscillator in a position wherein the longitudinal axis of the oscillator is oriented in a vertical direction, and thus rotation of the oscillator occurs in a left/right direction, and the second oscillator is positioned so that the longitudinal axis of the oscillator spans in a horizontal direction and thus the oscillator rotates in an up/down direction. Further, now modified Moon is configured such that the controller (15 of Moon) is configured to sequentially control the at least two oscillators (12 of Moon modified to be perpendicular as taught by Kim) by sequentially moving (i) the first oscillator (one of 12, oriented in the direction as shown in Moon’s Fig. 6) in the rightward direction (Moon: paragraph 37), (ii) then the second oscillator in the downward direction (second of 12 in Moon now oriented perpendicularly to the first oscillator 12 as shown in Kim’s Fig. 4; see paragraph 37 of Moon for independent control and rotation of the oscillator), (iii) then the first oscillator in the leftward direction (one of 12, oriented in the direction as shown in Moon’s Fig. 6), and (iv) then the second oscillator in the .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/006886) in view of Moon (US 2007/0167885), and Kim (KR 2002/93766).
Regarding claim 1, Lin discloses a massage apparatus (generally mounting belt 10; Fig. 1; paragraph 16, lines 1-6) comprising at least two oscillators (each of vibrators 113 in Fig. 3) configured to receive supplied power and oscillate under control of a controller (30) (paragraph 16, lines 1-5 and 13-18; paragraph 18, lines 1-5; paragraph 19, lines 7-14; Fig. 1).
Lin fails to disclose wherein the at least two oscillators are configured to allow for oscillation in directions at right angles thereof such that one oscillator moves in a leftward and rightward direction while the other moves in an upward and downward direction, and further include an eccentric oscillating body with a semi-circular cylindrical shape and a motor configured to rotate a shaft, nor that the controller is configured to sequentially power the oscillators in a direction of bowel movement.
However, Moon teaches oscillators (12; Fig. 7) that comprise an eccentric oscillating body (1224) having a semicircular-cylindrical shape (Fig. 10; paragraph 33, lines 1-5) and a motor (121) configured to rotate a rotating shaft (1221) of the eccentric oscillating body (1224) (paragraph 33, lines 1-5; Fig. 7), and wherein the controller (15) is configured to sequentially control power supplied to the at least two oscillators (12) (see paragraph 37: the oscillators 12 can be independently controlled by supplying power to each oscillator differently, therefore the oscillators are configured to be controlled sequentially by controlling each one independently). Moon further indicates that the oscillators are able to provide elliptical vibrations (paragraph 23, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillators disclosed by Lin with the oscillators and control method taught by Moon in order to provide an eccentric body, a motor, and a rotating shaft to the oscillator and a controller configured to supply independently control each oscillator thereby allowing the oscillators to provide elliptical vibration patterns, to be manufactured to be a smaller size while still producing large vibrations, and to provide additional vibrational patterns to the user.
Now modified Lin fails to disclose that the oscillators are arranged at right angles to each other, and that the controller is configured to sequentially power the oscillators in a bowel direction movement.
However, Kim teaches at least two oscillators (vibration motors 118; Fig. 4) wherein the at least two oscillators (118) are installed to allow oscillation directions thereof to be at right angles relative to each other (Fig. 4; see Translation at page 5, paragraph 3) as an alternate configuration of the oscillators for the purpose of massage. Kim further teaches that providing the oscillators (118) at right angles to each other provides the user with alternate vibrational directions imparted by the oscillators.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the oscillators 
Now modified Lin presently includes oscillators wherein one oscillator of the at least two oscillators is configured to oscillate in leftward and rightward directions, and another of the at least two oscillators is configured to oscillate in upward and downwards directions (see paragraph 37 of Moon, each oscillator is independently controlled), as the positioning of the oscillators taught by Kim (Fig. 4 of Kim), and the rotation of the oscillators taught by Moon (paragraph 33 of Moon), places one oscillator in a position wherein the longitudinal axis of the oscillator is oriented in a vertical direction, and thus rotation of the oscillator occurs in a left/right direction, and the second oscillator is positioned so that the longitudinal axis of the oscillator spans in a horizontal direction and thus the oscillator rotates in an up/down direction. Further, now modified Lin is configured such that the controller (15 of Moon) is configured to sequentially control the at least two oscillators (12 of Moon modified to be perpendicular as taught by Kim) by sequentially moving (i) the first oscillator (one of 12, oriented in the direction as shown in Moon’s Fig. 6) in the rightward direction (Moon: paragraph 37), (ii) then the second oscillator in the downward direction (second of 12 in Moon now oriented perpendicularly to the first oscillator 12 as shown in Kim’s Fig. 4; see paragraph 37 of Moon for independent control and rotation of the oscillator), (iii) then the first oscillator in the leftward direction (one of 12, oriented in the direction as shown in Moon’s Fig. 6), and (iv) then the second oscillator in the upward direction (second of 12 in Moon now oriented perpendicularly to the first oscillator 12 as shown in Kim’s Fig. 4; see paragraph 37 of Moon for independent control and rotation of the oscillator).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/006886) in view of Moon (US 2007/0167885), and Kim (KR 2002/93766), as applied to claim 1 above, in further view of Sidhu (US 2015/0011921) and Burgess (US 2005/0059909).
Regarding claim 3, Lin in view of Moon, and Kim, disclose the massage apparatus of claim 1, as discussed above.
Lin further discloses a plurality of protrusions (221) fixed by a blocking plate (22) to a front surface of a support plate (11) with the oscillators (113) installed on a rear surface thereof (see Lin Figs. 2-3; paragraph 16, lines 1-10 and paragraph 17, lines 1-25).
However, modified Lin fails to disclose that the protrusions are made from ceramics and fixed by skin foam to a front surface of a support plate.
However, Sidhu teaches a plurality of protrusions (12) that are made from ceramics (paragraph 37, lines 1-7). Sidhu further teaches that the ceramic material is substantially rigid (paragraph 37), and that the protrusions are made to provide trigger point therapy (paragraph 34, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed by modified Lin to be constructed from a ceramic material, as taught by Sidhu, such that the protrusions are substantially rigid for trigger point therapy.
Further modified Lin fails to disclose that the ceramic protrusions are fixed by skin foam to the support plate.
However, Burgess teaches a massage implement (12) that includes a series of rubber protrusions (15; Fig. 2) wherein the massager (12) is comprised of a foam, and further teaches that foam is a suitable material for contacting the patient’s skin (paragraph 31, lines 1-5).

Regarding claim 4, Lin in view of Moon, Kim, Sidhu, and Burgess disclose the massage apparatus of claim 3, as discussed above.
Lin further discloses a heating plate (24) installed between the support plate (11) and the skin foam (as modified, the blocking plate 22 is made of skin suitable foam) (Lin: Fig. 2; paragraph 17).  
Regarding claim 5, Lin in view of Moon, Kim, Sidhu, and Burgess disclose the massage apparatus of claim 4, as discussed above.
Lin further discloses the massage apparatus comprising handle holes formed on both ends of the massage apparatus to be easily gripped with hands (see annotated Fig. 8, handle holes are the openings between the material attaching each of sections 11 and 14 together).  

    PNG
    media_image1.png
    385
    627
    media_image1.png
    Greyscale

Regarding claim 6, Lin in view of Moon, Kim, Sidhu, and Burgess disclose the massage apparatus of claim 4, as discussed above.
.

    PNG
    media_image2.png
    330
    540
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Benet Pozo (WO 2017/042599) is cited for its relevant sequential control of multiple oscillators (Fig. 10; pages 11-12)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785